EXHIBIT 10.2

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (“Agreement”) is entered into as of August 22, 2003 by and
between MedAmicus, Inc., a Minnesota corporation (the “Company”), and James
Mellor (“Employee”) and will become effective on the Effective Date, as defined
in Section 1.

 

WHEREAS, Employee is currently employed as the Senior Vice President, Sales and
Marketing, of BIOMEC Cardiovascular Inc. (“BCI”), and the Company has entered
into an Asset Purchase Agreement among the Company, Medacquisition, Inc., BIOMEC
Inc. and BCI dated as of July 21, 2003 (the “Asset Purchase Agreement”), under
which the Company has agreed to purchase the operating assets of BCI if certain
conditions are met; and

 

WHEREAS, the Company wishes Employee to render services for the Company
beginning on the Effective Date and subject to the terms and conditions set
forth in this Agreement, and Employee wishes to be retained and employed by the
Company subject to these terms and conditions; and

 

WHEREAS, Employee understands that Company is offering him employment in a
position of trust and confidence and that he will generate, have access to, and
become familiar with confidential information; and

 

WHEREAS, Employee understands that the Company has expended significant time and
money on the development of customer goodwill and a sound business reputation,
and as part of Employee’s duties, he will develop and maintain close working
relationships with the Company’s customers; and

 

WHEREAS, Employee understands that this Agreement prohibits the unauthorized use
or disclosure of the Company’s confidential information and an obligation not to
compete with the Company.

 

NOW, THEREFORE, in consideration of the promises and the respective undertakings
of the Company and Employee set forth in this Agreement, the Company and
Employee agree as follows:

 

1.                                       Effective Date.  The “Effective Date”
means the date immediately following the Closing Date, as defined in the Asset
Purchase Agreement.  This Agreement will be null and void and of no force or
effect if the Closing (as defined in the Asset Purchase Agreement) does not
occur.

 

2.                                       Employment.  The Company employs
Employee as of the Effective Date, and Employee accepts such employment as
Senior Vice President, Sales and Marketing, of Medacquisition, Inc. (to be
renamed with input from Employee), subject to the terms and conditions set forth
in this Agreement.

 

--------------------------------------------------------------------------------


 

3.                                       Term.  Subject to Employee’s full
compliance with section 4 and subject to the provisions of section 9, Employee’s
employment under this Agreement will continue for an initial term from the
Effective Date until December 31, 2004 (the “Initial Term”).  After the Initial
Term, Employee’s employment will continue on an at will basis, and either party
may terminate this Agreement with or without Cause (as defined in Section 9) on
30 days prior written notice.  Termination of this Agreement by either party
will automatically terminate Employee’s employment by the Company.

 

4.                                       Position and Duties.

 

4.1.                              Service with Company.  Employee agrees to
perform all reasonable employment duties for the Company as arise during the
term of this Agreement.  Employee will devote his full time and attention and
best efforts to the business and affairs of the Company, and faithfully and
diligently perform in a competent and professional manner and to the best of his
ability all of his duties and responsibilities described in this Agreement.

 

4.2.                              Conflict of Interest.  Employee represents and
warrants to the Company that he has no contractual commitments inconsistent with
his obligations set forth in this Agreement, and that during the term of this
Agreement, he will not render or perform services for any other corporation,
firm, entity, or person which are inconsistent with the provisions of this
Agreement and which are not authorized by the Company.

 

5.                                       Compensation.

 

5.1.                              Base Salary.  As compensation for all services
to be rendered by Employee under this Agreement, the Company will pay to
Employee a Base Salary (“Base Salary” means regular cash compensation paid on a
periodic basis exclusive of benefits, bonuses or incentive payments) at an
annual rate of $150,000.  The Company will pay the Base Salary in accordance
with normal Company payroll practices for employees, subject to state and
federal taxes, social security, and any other applicable withholdings.  The Base
Salary will be reviewed not less often than annually, and increased or decreased
as may be determined from time to time by the Company.

 

5.2.                              Stock Options.  Employee will be eligible
after 90 days of employment with the Company to receive stock options to
purchase 30,000 shares of the Company’s common stock under the Company’s Stock
Option Incentive Plan, subject to approval by the Company’s Board of Directors.

 

5.3.                              Bonus and Incentive.  Employee will be
eligible to participate in the Company’s “2004 Salaried Employee Bonus Plan”, if
and when adopted by the Board of Directors.  The Company does not guarantee the
adoption of any employee bonus program during the term of this Agreement, and
Employee’s participation in the plan or program would be subject to the
provisions, rules and regulations applicable in the plan, and the terms of this
Agreement.  The amount and criteria for determination of Employee’s bonus and
incentive compensation in the plan or program (if any) is solely within the
discretion of the Board of Directors.

 

2

--------------------------------------------------------------------------------


 

5.4.                              Benefits.  In addition to the compensation
payable to Employee as provided in this Section 5:

 

(a)                                  Vacation and Holidays.  The Company will
honor any accrued but unused paid vacation earned during the Employee’s
employment with BIOMEC Cardiovascular Inc.  Such paid vacation must be used by
Employee according to the Company’s existing policies regarding vacation time. 
Employee is eligible for three (3) weeks of paid vacation to accrue annually
beginning on the Effective Date of this Agreement.  Employee may rollover up to
two hundred (200) hours of unused vacation into the next calendar year. 
Employee shall also be entitled to eighty (80) hours of paid holidays each
calendar year per the Company’s Holiday Schedule.

 

(b)                                 Group Health Insurance and Pension Plan.  To
the extent available or offered, Employee will be entitled to participate in all
other benefit programs offered by the Company to its employees, subject to terms
of the benefit plans as the Board of Directors may approve, including but not
limited to, any medical, dental or other health plan, pension plan,
profit-sharing plan and life insurance plan that the Company may adopt or
maintain, any of which may be changed, terminated or eliminated by the Company
at any time in the exclusive discretion of the Board of Directors.  The Company
will attempt to give credit for prior service earned with BIOMEC Cardiovascular
Inc. to the extent permitted under the benefit plans.

 

5.5.                              Business Expenses.  The Company will pay or
reimburse Employee for all reasonable and necessary out-of-pocket expenses
incurred by Employee for the benefit of the Company in the performance of his
duties under this Agreement, so long as Employee complies with the Company’s
policies for expense reimbursement.

 

6.                                       Confidential Information.

 

6.1.                              “Confidential Information” Defined. 
“Confidential information” means any information not generally known in this
profession by third parties, including the Company’s competitors or the general
public.  It includes (but is not limited to) methods, procedures, trade secrets,
client lists, marketing plans and techniques, new products and new product
development, strategic plans, business plans, budgets, product prices, sales
volume, information about clients and potential clients (including identities of
the clients and the clients’ contact person(s), the clients’ buying history and
tendencies and other details about the Company’s relationship with them),
drawings, specifications, reports and information about employee compensation
and finances.  All information which Employee acquires or becomes acquainted
with during the period of his employment by the Company (including employment by
an affiliated company), whether developed by Employee or by others, which he has
a reasonable basis to believe to be Confidential Information, or which is
treated by the Company as being Confidential Information, shall be presumed to
be Confidential Information.

 

6.2.                              Obligations of Employee.  Except to the extent
required during the course of Employee’s employment for the Company, Employee
agrees that he will not, during or after

 

3

--------------------------------------------------------------------------------


 

the term of his employment, disclose Confidential Information to any other
person or entity, or use the Company Confidential Information for his own
benefit or for the benefit of another, unless the Company expressly directs him
to do so.  Employee acknowledges that the Confidential Information constitutes a
unique and valuable asset of the Company and represents a substantial investment
of time and expense by the Company and its predecessors, and that any disclosure
or other use of such Confidential Information other than for the sole benefit of
the Company would seriously harm the Company’s business and cause monetary loss
that would be difficult, if not impossible, to measure.

 

7.                                       Non-competition and Non-solicitation. 
In consideration of employment, Employee agrees to the following:

 

7.1.                              Non-competition.  During Employee’s employment
with the Company, Employee will devote his full time and energy to furthering
Company business and will not become affiliated in any capacity with any
individual or entities who are competing or planning to compete with the Company
at that time.  For a period of one year after the termination of Employee’s
employment (whether voluntary or involuntary), Employee will not directly or
indirectly solicit, offer to provide, or provide any services on behalf of or to
any of the entities listed on Appendix A or any other party engaged in the
development, manufacturing, marketing or sale of epicardial leads, adapters,
introducers or other lead delivery systems related to cardiac rhythm management,
except with the Company’s written consent.

 

7.2.                              Non-solicitation.  Employee further agrees
that he will not, during the term of his employment or for a period of one year
following the termination of his employment, directly or indirectly solicit any
of the Company’s employees or independent contractors for the purpose of hiring
them to work for him or another person, entity or employer, or for the purpose
of inducing them to leave their employment with the Company, without the
Company’s written consent.

 

8.                                       Inventions.  During Employee’s
employment with the Company, Employee will promptly disclose to the Company in
writing any ideas, inventions or discoveries (collectively known as
“inventions”) related to the Company’s business.  Employee agrees that these
inventions belong to the Company, and agree to assign or offer to assign to the
Company all rights, title and interest in such inventions, and will cooperate in
the Company’s efforts to protect the Company’s rights to them.  Employee
understands that this Agreement does not apply to any invention for which none
of the Company’s equipment, supplies, facility or trade secret information was
used and which was developed entirely on Employee’s own time, and (1) which does
not relate (a) directly to Company business, or (b) to the Company’s actual or
demonstrably anticipated research or development, or (2) which does not result
from any work that Employee performed for the Company.

 

9.                                       Termination.

 

9.1.                              Grounds for Termination.  This Agreement may
be terminated prior to the expiration of the Initial Term set forth in
section 3, if:

 

4

--------------------------------------------------------------------------------


 

(a)                       the Company elects to terminate this Agreement for
“Cause” (as defined in Section 9.2) and notifies Employee in writing;

(b)                      Employee becomes “disabled” (as defined in
Section 9.3); or

(c)                       Employee dies.

 

Termination under events 9.1 (a) through (c) will be effective immediately and
Employee shall be entitled to receive compensation due to the Employee through
the last day of employment.  After the Initial Term, in addition to the reasons
set forth in 9.1 (a), (b) and (c), this Agreement may be terminated if:

 

(d)                      Employee elects to terminate this Agreement and gives
thirty (30) days notice, or

(e)                       the Company elects to terminate this Agreement without
Cause and gives thirty (30) days notice.

 

If this Agreement is terminated by Employee under 9.1 (d), Employee shall
receive compensation through the end of the 30-day notice period.  If the
Company terminates this Agreement under 9.1 (e), the Company will pay Employee a
severance equal to four months of Employee’s annual Base Salary in effect as of
the date of termination.  The severance will be paid in equal semi-monthly
payments in accordance with the Company’s general payroll practices for
employees, subject to all appropriate withholdings for state, federal and local
taxes, and such other deductions as are otherwise required by law or authorized
by Employee.  The Company will not be obligated to pay Employee severance if
Employee breaches those provisions that Employee remains bound by after the date
of termination, specifically including Sections 6, 7 and 8 of this Agreement.

 

9.2.                              “Cause” Defined.  As used in this Agreement,
“Cause” means Employee has: (a) breached the provisions of sections 6, 7 or 8 of
this Agreement in any respect or materially breached any other provision of this
Agreement; (b) engaged in material misconduct, including material failure to
perform Employee’s duties as an employee of the Company; (c) committed fraud,
misappropriation or embezzlement in connection with the Company’s business; (d)
convicted or has pleaded nolo contendere to criminal misconduct (except for
parking violations, minor traffic violations, and other petty or insignificant
misdemeanors); or (e) use of narcotics, liquor or illicit drugs has a
detrimental effect on the performance of his employment responsibilities, as
determined by the Company.

 

9.3.                              “Disabled” Defined.  As used in this
Agreement, “disabled” means any mental or physical condition which renders
Employee unable to perform the essential functions of his position, with or
without reasonable accommodation, as defined by various state and federal
disability laws.  Employee will be presumed to be disabled if Employee qualifies
because of illness or incapacity, to begin receiving disability income insurance
payments under any long term disability income insurance policy that the Company
maintains for the benefit of Employee.  If there is no policy in effect at the
date of Employee’s illness or incapacity, Employee will be presumed to be
disabled for purposes of this Agreement if Employee is substantially incapable
of performing his duties for a period of more than twelve (12) consecutive
weeks.

 

5

--------------------------------------------------------------------------------


 

9.4.                              Bound by Provisions.  Despite any termination
of this Agreement, Employee, in consideration of his employment to the date of
termination will remain bound by the provisions of this Agreement that
specifically relate to periods, activities or obligations upon or subsequent to
the termination of Employee’s employment.

 

9.5.                              Surrender of Records and Property.  If either
Employee or Company terminate Employee’s employment, Employee will deliver to
the Company immediately all records, documents or information he generated or
received in connection with his employment with the Company, including but not
limited to:  all originals and all copies of any records, documents or
information (whether in paper, computer or other form) including drawings,
specifications, reports, client lists, financial information, or any
confidential information as described in Section 6.  Employee will at the same
time also deliver to the Company all other property he received in connection
with his employment with the Company, including but not limited to, computer
equipment, computer hard drives or diskettes, telephone equipment, and facsimile
machines.

 

10.                                 Settlement of Disputes.

 

10.1.                        Resolution of Certain Claims - Injunctive Relief. 
Claims brought by the Company asserting a violation of Sections 6, 7 or 8, or
seeking to enforce, by injunction or otherwise, the terms of either Sections 6,
7 or 8 may be maintained by the Company in a lawsuit subject to the terms of
Section 10.2.  Employee agrees that, in addition to, but not to the exclusion of
any other available remedy, the Company has the right to enforce the provisions
of Sections 6, 7 or 8 by applying for and obtaining temporary and permanent
restraining orders or injunctions from a court of competent jurisdiction without
the necessity of filing a bond, and the Company will be entitled to recover from
Employee its reasonable attorneys’ fees and costs in enforcing the provisions of
Sections 6, 7 or 8 and will repay to the Company all profits, compensation,
commissions or other benefits which Employee has realized as a result of his
violation.

 

10.2.                        Venue.  Any action at law, suit in equity, or
judicial proceeding arising directly, indirectly, or otherwise in connection
with, out of, related to or from this Agreement will be litigated only in the
courts of the state of Minnesota, County of Hennepin, or the Federal District
Court, District of Minnesota, Fourth Division.  Employee waives any right
Employee may have to transfer or change the venue of any litigation brought
against Employee by the Company.  Employee also waives any claim of inconvenient
forum.

 

10.3.                        Severability.  To the extent any provision of this
Agreement is held to be invalid or unenforceable, it will be considered deleted
therefrom and the remainder of the provision and of this Agreement will be
unaffected and will continue in full force and effect.  If the duration or
geographical extent of, or business activities covered by, any provision of this
Agreement is in excess of that which is valid and enforceable under applicable
law, then the provision will be construed to cover only that duration,
geographical extent or business activities that may be valid and enforceable
under applicable law.  Employee acknowledges the uncertainty of the law in this
respect and expressly stipulates that this Agreement be given the

 

6

--------------------------------------------------------------------------------


 

construction which renders its provisions valid and enforceable to the maximum
extent (not exceeding its express terms possible under applicable law).

 

11.                                 Miscellaneous.

 

11.1.                        Governing Law.  This Agreement is made under and is
governed by and construed in accordance with the laws of the state of Minnesota,
other than its laws dealing with conflicts of law principles.

 

11.2.                        Prior Agreements.  This Agreement contains the
entire agreement of the parties relating to the employment of Employee by the
Company and the ancillary matters described in this Agreement and supersedes all
prior agreements and understandings with respect to those matters.

 

11.3.                        Withholding Taxes.  The Company may withhold from
any benefits payable under this Agreement all federal, state, city or other
taxes as may be required pursuant to any law or governmental regulation or
ruling.

 

11.4.                        Amendments.  No amendment or modification of this
Agreement will be deemed effective unless made in writing and signed by both
Employee and the Company.

 

11.5.                        No Waiver.  No term or condition of this Agreement
will be deemed to have been waived, nor will there be any estoppel to enforce
any provision of this Agreement, except by a statement in writing signed by the
party against whom enforcement of the waiver or estoppel is sought.  Any written
waiver will not be deemed a continuing waiver unless specifically stated, will
operate only as to the specific term or condition waived and will not constitute
a waiver of the term or condition for the future or as to any act other than
that specifically waived.

 

11.6.                        Assignment.  This Agreement may not be assigned, in
whole or in part, by Employee.

 

11.7.                        Counterparts.  This Agreement may be executed in
any number of counterparts, each of which will be deemed an original, but all of
which will constitute one and the same instrument.

 

11.8.                        Captions and Headings.  The captions and paragraph
headings used in this Agreement are for convenience of reference only, and do
not affect the construction or interpretation of this Agreement.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Employee and the Company have executed this Agreement as of
the date set forth in the first paragraph.

 

 

MEDAMICUS, INC.

 

 

 

BY:

/s/ Deborah Schuneman

 

 

 

Its:

HR Manager

 

 

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

   /s/ James E. Mellor

 

 

JAMES MELLOR

 

8

--------------------------------------------------------------------------------